DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of 1-15 is the inclusion of the steps of a) acquiring data with an MRI system by sampling a hybrid space along a zigzag trajectory, wherein the hybrid space comprises a first axis along a temporal dimension and a second axis along a phase-encoding k-space dimension, and b) reconstructing an image from the acquired data. This in combination with the rest of the limitations of the claims is found in all of claims 1-15, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 16-20 is the inclusion of the steps of a) acquiring data with an MRI system by sampling k-space along a plurality of interleaved phase encoding lines such that temporally adjacent phase encoding lines are separated in time by a first temporal spacing and phase encoding lines that are adjacent in k-space are separated in time by a second temporal spacing that is greater than the first temporal spacing, and b) reconstructing an image based upon the acquired data.  This in combination with the rest of the limitations of the claims is found in all of claims 16-20, but not disclosed nor suggested by the prior art of record.
 The primary reason for allowance of claims 21-20 is the inclusion of (a) accessing with a computer system, k-t space data acquired with an MRI system; (b) accessing with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl